United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60263
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CEDRIC LAMOND BARBER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:98-CR-103-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judge.

PER CURIAM:*

     Cedric Lamond Barber appeals the district court’s revocation

of his supervised release imposed following his conviction of

conspiracy to possess with intent to distribute cocaine.

     Barber argues that under Morrissey v. Brewer, 408 U.S. 471

(1972), the district court violated his due process rights when

it denied his motions for continuances and when it shifted to the

defense the burden of providing a noncriminal explanation of a

factor that it used in sentencing him.   However, Barber waived

Morrissey’s procedural due process safeguards when he admitted

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60263
                               -2-

that he had committed the violation on which the revocation of

his supervised release was based.     See United States v. Holland,

850 F.2d 1048, 1050-51 (5th Cir. 1988).    Accordingly, the

district court did not abuse its discretion in denying Barber’s

motions for continuance and did not improperly shift to Barber

the burden of proof of a factor used in sentencing him.       See

United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005); United

States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999).

     Barber argues that his sentence was unreasonable because the

district court failed to adequately consider the sentencing

factors listed in 18 U.S.C. § 3553.    This court need not decide

the appropriate standard of review for a sentence imposed upon

revocation of supervised release in the wake of United States v.

Booker, 543 U.S. 220 (2005), because Barber has not shown that

his sentence was either unreasonable or plainly unreasonable.

See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006).     Barber’s sentence, while

in excess of the recommended range, was within the statutory

maximum sentence that the district court could have imposed.

Furthermore, a review of the record demonstrates that the

district court considered the relevant sentencing factors.          See

United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).

Therefore, Barber’s sentence was neither unreasonable nor plainly

unreasonable.

     AFFIRMED.